On Application for Rehearing.
Bird, J.
Application has been made for a rehearing in this cause, and the principal point raised in support thereof is the failure of the court to pass upon the equities of plaintiff Anna M. Adams. No separate mention was made of her equities in the opinion because it appeared that her interest was so closely allied with the interest of the other plaintiffs that it would be unnecessary. Miss Adams is a sister of Mrs. Parkyn, is a member of the Parkyn family, and went with them to the Mississippi farm to reside. A fair inference from the testimony shows that her brother-in-law, Parkyn, acted for her throughout the negotiations, and represented her interest, whatever it was, when the trade was made, and continued to represent her interest while on the Mississippi farm. So far as. the record shows, she appears, to have acquiesced in her brother-in-law’s acts as fully as Mrs. Parkyn did. Our conclusion is that plaintiff Parkyn had authority to bind her in the transactions.
Rehearing is denied.
Kuhn, C. J.,. and Stone, Ostrander, Moore, Steere, and Brooke, JJ., concurred. Fellows, J.-. did not sit.